Per Curiam. This appeal is dismissed pursuant to ARCP Rule 54(b). The appellants filed suit against Lowrance Brothers and Company, Inc., Commonwealth Savings & Loan Association and others seeking to set aside a foreclosure decree. The chancery court granted summary judgment in favor of Lowrance Brothers, purchasers of land at the foreclosure sale. It is that order from which the appeal is taken.  When more than one claim for relief is presented or multiple parties are involved, an order adjudicating fewer than all the claims or the liability of fewer than all parties does not terminate the action. This appeal is clearly premature because (1) the chancellor has made no ruling regarding Commonwealth, which is still a party to the suit, and (2) the chancellor has not yet decided whether he will set aside the judgment. See Tulio v. Arkansas Blue Cross and Blue Shield, Inc., 283 Ark. 278, 675 S.W.2d 369 (1984). Appeal dismissed.